       Case 4:19-cv-06207-KAW Document 1 Filed 09/30/19 Page 1 of 8




 1     CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
 2     Chris Carson, Esq., SBN 280048
       Dennis Price, Esq., SBN 279082
 3     Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
 4     (858) 375-7385; (888) 422-5191 fax
       phylg@potterhandy.com
 5
       Attorneys for Plaintiff
 6
 7
 8                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
 9
10     Scott Johnson,                            Case No.
11               Plaintiff,
12                                               Complaint For Damages And
         v.                                      Injunctive Relief For Violations
13                                               Of: American’s With Disabilities
       American Coast Mortgage                   Act; Unruh Civil Rights Act
14     Corporation, a California
       Corporation;
15     CDS Flooring Inc., a California
       Corporation; and Does 1-10,
16               Defendants.
17
18         Plaintiff Scott Johnson complains of American Coast Mortgage
19   Corporation, a California Corporation; CDS Flooring Inc., a California
20   Corporation; and Does 1-10 (“Defendants”), and alleges as follows:
21
22     PARTIES:
23     1. Plaintiff is a California resident with physical disabilities. Plaintiff is a
24   level C-5 quadriplegic. He cannot walk and also has significant manual
25   dexterity impairments. He uses a wheelchair for mobility and has a specially
26   equipped van.
27     2. Defendant American Coast Mortgage Corporation owned the real
28   property located at or about 961 Woodside Rd., Redwood City, California, in


                                            1

     Complaint
       Case 4:19-cv-06207-KAW Document 1 Filed 09/30/19 Page 2 of 8




 1   July 2018.
 2     3. Defendant American Coast Mortgage Corporation owned the real
 3   property located at or about 961 Woodside Rd., Redwood City, California, in
 4   March 2019.
 5     4. Defendant American Coast Mortgage Corporation owned the real
 6   property located at or about 961 Woodside Rd., Redwood City, California, in
 7   April 2019.
 8     5. Defendant American Coast Mortgage Corporation owns the real
 9   property located at or about 961 Woodside Rd., Redwood City, California,
10   currently.
11     6. Defendant CDS Flooring Inc. owned Town and Country Flooring
12   Center located at or about 961 Woodside Rd., Redwood City, California, in
13   July 2018.
14     7. Defendant CDS Flooring Inc. owned Town and Country Flooring
15   Center located at or about 961 Woodside Rd., Redwood City, California, in
16   March 2019.
17     8. Defendant CDS Flooring Inc. owned Town and Country Flooring
18   Center located at or about 961 Woodside Rd., Redwood City, California, in
19   April 2019.
20     9. Defendant CDS Flooring Inc. owns Town and Country Flooring Center
21   (“Town and Country”) located at or about 961 Woodside Rd., Redwood City,
22   California, currently.
23     10. Plaintiff does not know the true names of Defendants, their business
24   capacities, their ownership connection to the property and business, or their
25   relative responsibilities in causing the access violations herein complained of,
26   and alleges a joint venture and common enterprise by all such Defendants.
27   Plaintiff is informed and believes that each of the Defendants herein,
28   including Does 1 through 10, inclusive, is responsible in some capacity for the


                                            2

     Complaint
       Case 4:19-cv-06207-KAW Document 1 Filed 09/30/19 Page 3 of 8




 1   events herein alleged, or is a necessary party for obtaining appropriate relief.
 2   Plaintiff will seek leave to amend when the true names, capacities,
 3   connections, and responsibilities of the Defendants and Does 1 through 10,
 4   inclusive, are ascertained.
 5
 6     JURISDICTION & VENUE:
 7     11. The Court has subject matter jurisdiction over the action pursuant to 28
 8   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
 9   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
10     12. Pursuant to supplemental jurisdiction, an attendant and related cause
11   of action, arising from the same nucleus of operative facts and arising out of
12   the same transactions, is also brought under California’s Unruh Civil Rights
13   Act, which act expressly incorporates the Americans with Disabilities Act.
14     13. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
15   founded on the fact that the real property which is the subject of this action is
16   located in this district and that Plaintiff's cause of action arose in this district.
17
18     FACTUAL ALLEGATIONS:
19     14. Plaintiff went to Town and Country in July 2018 (twice), March 2019
20   and April 2019 with the intention to avail himself of its goods, motivated in
21   part to determine if the defendants comply with the disability access laws.
22     15. Town and Country is a facility open to the public, a place of public
23   accommodation, and a business establishment.
24     16. Unfortunately, on the dates of the plaintiff’s visits, the defendants failed
25   to provide accessible parking.
26     17. On information and belief the defendants currently fail to provide
27   accessible parking.
28     18. Additionally, on the dates of the plaintiff’s visits, the defendants failed


                                               3

     Complaint
       Case 4:19-cv-06207-KAW Document 1 Filed 09/30/19 Page 4 of 8




 1   to provide accessible paths of travel leading into Town and Country.
 2     19. On information and belief the defendants currently fail to provide
 3   accessible paths of travel leading into Town and Country.
 4     20. Additionally, on the dates of the plaintiff’s visits, the defendants failed
 5   to provide accessible door hardware.
 6     21. On information and belief the defendants currently fail to provide
 7   accessible door hardware.
 8     22. Plaintiff personally encountered these barriers.
 9     23. By failing to provide accessible facilities, the defendants denied the
10   plaintiff full and equal access.
11     24. The lack of accessible facilities created difficulty and discomfort for the
12   Plaintiff.
13     25. The defendants have failed to maintain in working and useable
14   conditions those features required to provide ready access to persons with
15   disabilities.
16     26. The barriers identified above are easily removed without much
17   difficulty or expense. They are the types of barriers identified by the
18   Department of Justice as presumably readily achievable to remove and, in fact,
19   these barriers are readily achievable to remove. Moreover, there are numerous
20   alternative accommodations that could be made to provide a greater level of
21   access if complete removal were not achievable.
22     27. Plaintiff will return to Town and Country to avail himself of its supplies
23   and to determine compliance with the disability access laws once it is
24   represented to him that Town and Country and its facilities are accessible.
25   Plaintiff is currently deterred from doing so because of his knowledge of the
26   existing barriers and his uncertainty about the existence of yet other barriers
27   on the site. If the barriers are not removed, the plaintiff will face unlawful and
28   discriminatory barriers again.


                                             4

     Complaint
       Case 4:19-cv-06207-KAW Document 1 Filed 09/30/19 Page 5 of 8




 1     28. Given the obvious and blatant nature of the barriers and violations
 2   alleged herein, the plaintiff alleges, on information and belief, that there are
 3   other violations and barriers on the site that relate to his disability. Plaintiff will
 4   amend the complaint, to provide proper notice regarding the scope of this
 5   lawsuit, once he conducts a site inspection. However, please be on notice that
 6   the plaintiff seeks to have all barriers related to his disability remedied. See
 7   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
 8   encounters one barrier at a site, he can sue to have all barriers that relate to his
 9   disability removed regardless of whether he personally encountered them).
10
11   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
12   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
13   Defendants.) (42 U.S.C. section 12101, et seq.)
14     29. Plaintiff re-pleads and incorporates by reference, as if fully set forth
15   again herein, the allegations contained in all prior paragraphs of this
16   complaint.
17     30. Under the ADA, it is an act of discrimination to fail to ensure that the
18   privileges, advantages, accommodations, facilities, goods and services of any
19   place of public accommodation is offered on a full and equal basis by anyone
20   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
21   § 12182(a). Discrimination is defined, inter alia, as follows:
22             a. A failure to make reasonable modifications in policies, practices,
23                or procedures, when such modifications are necessary to afford
24                goods,     services,     facilities,   privileges,    advantages,      or
25                accommodations to individuals with disabilities, unless the
26                accommodation would work a fundamental alteration of those
27                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
28             b. A failure to remove architectural barriers where such removal is


                                               5

     Complaint
       Case 4:19-cv-06207-KAW Document 1 Filed 09/30/19 Page 6 of 8




 1                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 2                defined by reference to the ADA Standards.
 3            c. A failure to make alterations in such a manner that, to the
 4                maximum extent feasible, the altered portions of the facility are
 5                readily accessible to and usable by individuals with disabilities,
 6                including individuals who use wheelchairs or to ensure that, to the
 7                maximum extent feasible, the path of travel to the altered area and
 8                the bathrooms, telephones, and drinking fountains serving the
 9                altered area, are readily accessible to and usable by individuals
10                with disabilities. 42 U.S.C. § 12183(a)(2).
11     31. When a business provides parking for its customers, it must provide
12   accessible parking.
13     32. Here, accessible parking has not been provided.
14     33. When a business provides paths of travel, it must provide accessible
15   paths of travel.
16     34. Here, accessible paths of travel have not been provided.
17     35. When a business provides door hardware, it must provide accessible
18   door hardware.
19     36. Here, accessible door hardware has not been provided.
20     37. The Safe Harbor provisions of the 2010 Standards are not applicable
21   here because the conditions challenged in this lawsuit do not comply with the
22   1991 Standards.
23     38. A public accommodation must maintain in operable working condition
24   those features of its facilities and equipment that are required to be readily
25   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
26     39. Here, the failure to ensure that the accessible facilities were available
27   and ready to be used by the plaintiff is a violation of the law.
28


                                             6

     Complaint
       Case 4:19-cv-06207-KAW Document 1 Filed 09/30/19 Page 7 of 8




 1   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 2   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
 3   Code § 51-53.)
 4      40. Plaintiff repleads and incorporates by reference, as if fully set forth
 5   again herein, the allegations contained in all prior paragraphs of this
 6   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
 7   that persons with disabilities are entitled to full and equal accommodations,
 8   advantages, facilities, privileges, or services in all business establishment of
 9   every kind whatsoever within the jurisdiction of the State of California. Cal.
10   Civ. Code §51(b).
11      41. The Unruh Act provides that a violation of the ADA is a violation of the
12   Unruh Act. Cal. Civ. Code, § 51(f).
13      42. Defendants’ acts and omissions, as herein alleged, have violated the
14   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
15   rights to full and equal use of the accommodations, advantages, facilities,
16   privileges, or services offered.
17      43. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
18   discomfort or embarrassment for the plaintiff, the defendants are also each
19   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
20   (c).)
21      44. Although the plaintiff was markedly frustrated by facing discriminatory
22   barriers, even manifesting itself with minor and fleeting physical symptoms,
23   the plaintiff does not value this very modest physical personal injury greater
24   than the amount of the statutory damages.
25
26
27
28


                                              7

     Complaint
       Case 4:19-cv-06207-KAW Document 1 Filed 09/30/19 Page 8 of 8




 1          PRAYER:
 2          Wherefore, Plaintiff prays that this Court award damages and provide
 3   relief as follows:
 4       1. For injunctive relief, compelling Defendants to comply with the
 5   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 6   plaintiff is not invoking section 55 of the California Civil Code and is not
 7   seeking injunctive relief under the Disabled Persons Act at all.
 8       2. Damages under the Unruh Civil Rights Act, which provides for actual
 9   damages and a statutory minimum of $4,000 for each offense.
10       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
11   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
12
     Dated: September 27, 2019        CENTER FOR DISABILITY ACCESS
13
14                                    By:
15                                    ____________________________________
16                                           Amanda Seabock, Esq.
                                             Attorney for plaintiff
17
18
19
20
21
22
23
24
25
26
27
28


                                            8

     Complaint
